We are asked to grant a rehearing in order that we may reconsider the single question: Did the evidence that deceased left heirs, offered and admitted at the trial without objection, cure the failure to allege the fact in the complaint? Whatever answer to this question may be found in the decisions of our supreme and appellate courts, and it must be admitted that in some of them a negative answer finds support, we are satisfied that the rule should be as we have held. If we have erred appellant has a speedy means of redress by petition for hearing in the supreme court.
Inasmuch as section 4 1/2 of article VI of the constitution, as recently amended, was not referred to in the briefs and its effect in cases of this character has not been passed upon, so far as we are advised, we withdraw the citation and all reference to it as authority for our decision.
The petition is denied.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 15, 1915.